292 So. 2d 475 (1974)
Charles Eugene WELLS, alias Pete Wells
v.
STATE.
6 Div. 405.
Court of Criminal Appeals of Alabama.
January 15, 1974.
Rehearing Denied February 12, 1974.

AFTER REMANDMENT
In accordance with the opinion and judgment of the Supreme Court of Alabama in this case, we have made a determination as to whether the error furnishing the basis for the judgment probably injuriously affected substantial rights of appellant-defendant. After an examination and review of the entire record, we are of the opinion that it does not appear that said error probably injuriously affected substantial rights of the appellant-defendant. In accordance with Supreme Court Rule 45, Title 7, Appendix, Code of Alabama 1940, Recompiled 1958, we conclude that the judgment of the trial court should be affirmed.
Affirmed.
All the Judges concur except CATES, P. J., not sitting.